Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-15 have been examined and are pending with this action.     

Arguments
Applicant arguments are moot based on new ground of rejection provided as follows.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (EP 1729517 A2) in view of Chae et al (US Pub # 2014/0337412) and in further view of Ijichi et al (US Pub # 2008/0021577).

As per claim 1, Nakamura discloses an information processing apparatus (Nakamura: [Fig 16B]:   “process of selection of the display-playback apparatus by the operation control apparatus”), comprising: 
Circuitry (Nakamura: [ABS, 0080 & 0087]:   “ A content display-playback system includes a content providing apparatus (17), a content display-playback apparatus (43, 44), and an operation control apparatus (13) for controlling the apparatuses. past display-play-back-apparatus-selection history detection S108 in fig. 12 and S131 in fig. 13”). configured to:
Detects at least one a reproduction apparatus of a plurality of reproduction apparatuses  (Nakamura: [0078 & 0084& 0080]:   “step S101 in fig. 12 and step S121 in fig. 13; in step S101 /S121, the operation control apparatus 17 uses the network to search for the display-play-back apparatuses 14 to 16 & step S108 history information is being detected”);  
Acquire history information, history information associated with the detected at least one reproduction apparatus. Wherein the history information comprises including a selection information of the detected at least one reproduction apparatus selected in a past and a second reproduction mode of the detected at least one reproduction apparatus when the detected at least one reproduction apparatus has been was selected in the past  (Nakamura: [0080 & 0087 & 0093]:   “past display-play-back-apparatus-selection history detection S108 in fig. 12 and S131 in fig. 13 & A display-playback-apparatus-selection-history management unit 176 stores the above-described display-playback-apparatus-selection history information. After the display-playback-apparatus-selection history information is acquired by a display-playback-apparatus-selection-history acquiring unit 177,”);  and 
generate an operation image comprising,  detection information of the detected at least one reproduction apparatus  and the acquired history information, where in the detection information includes the first reproduction mode of the detected at least one reproduction apparatus when the at (Nakamura: [0018 & 0080 & 0087]:   “a control signal generating unit for generating a control signal for transmitting and receiving the content among the content providing apparatus & In step S110, the operation control apparatus 17 rearranges the listed display-playback apparatuses in order of frequency of selection to create a display-playback-apparatus list & In step S122, the operation control apparatus 17 receives responses from the display-playback apparatuses 14 to 16”).

Nakamura does not explicitly teaches reproduction mode and the time period.

Chae however discloses acquire a first reproduction mode of the detected at least one reproduction apparatus, wherein the first reproduction mode indicates whether a single reproduction apparatus or the plurality of reproduction apparatuses reproduces content (Chae: [0024 & 0190]:   “The controller may be further configured to detect a holder of a remote controller for controlling the content reproduction device, and to determine the user information according to a result of the detection & The content reproduction device 101 may set a content reproduction mode to a content recommendation mode in response to a certain condition being satisfied (operation S1010). For example, the content reproduction device 101 may set the content reproduction mode to the content recommendation mode according to a user input received via the input apparatus 242.”);  

 the second reproduction mode indicates whether the single reproduction apparatus or the plurality of reproduction apparatuses reproduced the content  (Chae: [0190]:   “The content reproduction device 101 may set a content reproduction mode to a content recommendation mode in response to a certain condition being satisfied (operation S1010). For example, the content reproduction device 101 may set the content reproduction mode to the content recommendation mode according to a user input received via the input apparatus 242.”);  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakamura in view of Chae to figure out the reproduction mode.  One would be motivated to do so because this provides a reproducing apparatus for by allowing a server for providing a content recommendation service to collect information regarding content viewed by the user. (Chae: [0011]). 

Modified Nakamura does not explicitly teaches the time period.

Ijichi however discloses the detected at least one reproduction apparatus is in the second reproduction mode at a first time period the detected at least one reproduction apparatus is in the first reproduction mode at a second time period, and the first time period precedes the second time period  (Ijichi: [0334]:   “when the reproduction-triggered play list reconstruction process procedure RT7 can be performed, for example when the reproducing apparatus 10 is used continuously over a long period (that is, over a plurality of time periods), and the specific channel remains selected by the user during the period, the play list reconstructing unit 50 can automatically reconstruct (that is, change) the play list PL1 for morning, the play list PL1 for midday, the play list PL1 for evening, the play list PL1 for night, and the play list PL1 for midnight used for reproduction of music data D1 according to a change of the apparatus use time period of the reproducing apparatus 10.”).

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakamura in view of Ijichi to figure out the time periods.  One would be motivated to do so because this provides a reproducing apparatus for Ijichi: [ABS]). 


Claims 14 and 15 are rejected based on rationale provided for claim 1 as they claim similar limitations but different preamble.  
As per claim 6, Nakamura/Chae/Ijichi discloses the information processing apparatus according to claim 1, wherein the operation image includes a first display area and a second display area,  the first display area displays the history information and the second display area displays the detection information which is absent in the history information, associated with the newly detected at least one reproduction apparatus of the plurality of the reproduction apparatuses (Nakamura: [ABS, 0080 & 0087]:   “ A content display-playback system includes a content providing apparatus (17), a content display-playback apparatus (43, 44), and an operation control apparatus (13) for controlling the apparatuses. past display-play-back-apparatus-selection history detection S108 in fig. 12 and S131 in fig. 13”).

As per claim 7, Nakamura/Chae/Ijichi discloses the information processing apparatus according to claim 6, wherein the operation image is a list, and the first display area is set above the second display area  (Nakamura: [ABS, 0080 & 0087]:   “ A content display-playback system includes a content providing apparatus (17), a content display-playback apparatus (43, 44), and an operation control apparatus (13) for controlling the apparatuses. past display-play-back-apparatus-selection history detection S108 in fig. 12 and S131 in fig. 13”).As per claim 8, Nakamura/Chae/Ijichi discloses the information processing apparatus according to claim 7, wherein the circuitry is configured toL:
detect an unconnected reproduction apparatus that requires a connection instruction from a user, and the list includes a third display area which displays, information associated with the unconnected reproduction apparatus (Nakamura: [0078 & 0084& 0080]:   “step S101 in fig. 12 and step S121 in fig. 13; in step S101 /S121, the operation control apparatus 17 uses the network to search for the display-play-back apparatuses 14 to 16 & step S108 history information is being detected”).  As per claim 9, Nakamura/Chae/Ijichi discloses the information processing apparatus according to claim 8, wherein the  circuitry is configured to detect the unconnected reproduction apparatus based on short-range wireless communication (Nakamura: [0004]:   “(Nakamura: [0078 & 0084& 0080]:   “a content display-playback system has become known in which AV (audio-visual) content servers (content providing apparatuses), and display-playback apparatuses such as CRTs (cathode-ray tubes), LCDs (liquid crystal displays), and PDPs, are connected to wired or wireless networks established in homes, business places, areas, and, in addition, in global areas.”).

As per claim 10, Nakamura/Chae/Ijichi discloses the information processing apparatus according to claim 8, wherein the third display area is set above the first display area  (Nakamura: [ABS, 0080 & 0087]:   “ A content display-playback system includes a content providing apparatus (17), a content display-playback apparatus (43, 44), and an operation control apparatus (13) for controlling the apparatuses. past display-play-back-apparatus-selection history detection S108 in fig. 12 and S131 in fig. 13”).As per claim 11, Nakamura/Chae/Ijichi discloses the information processing apparatus according to claim 1, wherein the circuitry is configured to:
determine an operation status of the detected at least one reproduction apparatus and the second reproduction mode included in the history information, and generate the operation image with display form based on a result of the determination of the operation status (Nakamura: [0018 & 0080 & 0087]:   “a control signal generating unit for generating a control signal for transmitting and receiving the content among the content providing apparatus & In step S110, the operation control apparatus 17 rearranges the listed display-playback apparatuses in order of frequency of selection to create a display-playback-apparatus list & In step S122, the operation control apparatus 17 receives responses from the display-playback apparatuses 14 to 16 &  past display-play-back-apparatus-selection history detection S108 in fig. 12 and S131 in fig. 13”);As per claim 12, Nakamura/Chae/Ijichi discloses the information processing apparatus according to claim 1, wherein the circuitry is configured to instruct reproduction of content by the detected at least one  reproduction apparatus based on one of the first reproduction mode or the second reproduction mode  included in the operation image  (Nakamura: [0081 & 0088]:   “step S114, selectively designated one of the display-playback apparatuses 14 to 16, for example, the display-playback apparatus 14, is instructed to display and play back the content &  in step S135, selectively designated one of the display-playback apparatuses 14 to 16, for example, the display-playback apparatus 14, is instructed to display and play back the content.”).As per claim 13, Nakamura/Chae/Ijichi discloses the information processing apparatus according to claim 1, wherein the circuitry is configured to acquire the history information from the detected reproduction apparatus  (Nakamura: [ABS, 0080 & 0087]:   “ A content display-playback system includes a content providing apparatus (17), a content display-playback apparatus (43, 44), and an operation control apparatus (13) for controlling the apparatuses past display-play-back-apparatus-selection history detection S108 in fig. 12 and S131 in fig. 13”).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (EP 1729517 A2) in view of Chae et al (US Pub # 2014/0337412) and in further view of Ijichi et al (US Pub # 2008/0021577) and in further  view of Takahashi et al (US Pub # 2014/0222961).
As per claim 4, Nakamura/Ijichi discloses the information processing apparatus according to claim 2 (Nakamura: [ABS, 0080 & 0087]:   “ A content display-playback system includes a content providing apparatus (17), a content display-playback apparatus (43, 44), and an operation control apparatus (13) for controlling the apparatuses past display-play-back-apparatus-selection history detection S108 in fig. 12 and S131 in fig. 13”). 
Nakamura does not explicitly disclose wherein each of the history information and the detection information includes, as information regarding the reproduction apparatus having the reproduction mode being the group reproduction mode, at least one of a name of a group including the reproduction apparatus and an icon representing that it is the group reproduction mode
Takahashi however discloses wherein each of the history information and the detection information includes, as information regarding the reproduction apparatus having the reproduction mode being the group reproduction mode, at least one of a name of a group including the reproduction apparatus and an icon representing that it is the group reproduction mode (Takahashi: [0096 & 0111]:   “ the reproduction unit 120 starts reproducing the HD video image included in the package #1 at the speed S times the normal speed & the reproduction apparatus 100 stores transmission delays that occur when packages are acquired from distribution apparatuses not for each distribution apparatus but for each group.”).
the detection information includes based on the first reproduction mode is the group reproduction mode, at lease of the name of the group including the at least one reproduction  apparatus (Takahashi: [0097 & 0111]:   “ At a point of time when the period D.sub.c has further elapsed from the start of the reproduction at the speed S times the normal speed in step S46, the reproduction unit 120 starts reproducing the other components (components included in packages that do not satisfying D<T) in a normal mode..”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakamura in view of Takahashi to figure out the reproduction of data in groups.  One would be motivated to do so because this may help in group transmission of data (Takahashi: [0111]). 
As per claim 5, Nakamura/Ijichi discloses the information processing apparatus according to claim 2 (Nakamura: [ABS, 0080 & 0087]:   “ A content display-playback system includes a content providing apparatus (17), a content display-playback apparatus (43, 44), and an operation control apparatus (13) for controlling the apparatuses past display-play-back-apparatus-selection history detection S108 in fig. 12 and S131 in fig. 13”)
Nakamura does not explicitly teaches wherein the group reproduction mode includes a synchronous reproduction mode, a surround reproduction mode, and a stereo reproduction mode. 
wherein the group reproduction mode is one of a synchronous reproduction mode, a surround reproduction mode, and a stereo reproduction mode (Takahashi: [0005 & 0111]:   “in a case where a plurality of video images to be synchronously reproduced are distributed via different transmission routes (for example, in a case where one of video images of a two-location live coverage is distributed via one transmission & the reproduction apparatus 100 stores transmission delays that occur when packages are acquired from distribution apparatuses not for each distribution apparatus but for each group.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date Nakamura in view of Takahashi to figure out the reproduction of data in groups.  One would be motivated to do so because this may help in group transmission of data (Takahashi: [0111]). 
 
                                                                                                                                                                                 
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  All independent claims are to include the limitations of claims 6-7.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449